 1                                                           Hon. Richard A. Jones
 2

 3

 4

 5

 6
                         UNITED STATES DISTRICT COURT
 7                      WESTERN DISTRICT OF WASHINGTON
                                  AT SEATTLE
 8

 9   UNITED STATES OF AMERICA,                     No. CR18-183RAJ

10                        Plaintiff,
11                                                 ORDER DISMISSING
            v.                                     INDICTMENT WITHOUT
12                                                 PREJUDICE
     VICTOR ANTONIO ALVAREZ HARO,
13

14                        Defendant.

15

16

17       Upon the Motion of the United States of America to Dismiss, pursuant to Rule

18
     48(a) of the Federal Rules of Criminal Procedure, THE COURT HEREBY
     ORDERS that the Indictment in Case CR18-183RAJ against Victor Antonio Alvarez
19
     Haro, is dismissed without prejudice.
20
         DATED this 20th day of November, 2018.
21

22

23
                                                   A
                                                   The Honorable Richard A. Jones
                                                   United States District Judge
24

25

26


      ORDER TO DISMISS INDICTMENT - 1
